Plaintiff in error, Kink Epperson, was convicted in the district court of Ottawa county on an information charging that in said county, on the 6th day of October, 1923, the said defendant did unlawfully and feloniously sell to W.B. Huddle, one half pint of whisky, for a consideration of $1.50, and charging that anterior thereto, said defendant, being duly charged, was tried and convicted of unlawful possession of intoxicating liquor in the county court of said county, and was by the judgment of said county court, in accordance with the verdict of the jury on the *Page 54 
11th day of July, 1923, sentenced to pay a fine of $200 and be confined in the county jail for 30 days.
The jury failed to fix the punishment. On May 10, 1924, the court rendered judgment, and sentenced the defendant to be confined in the penitentiary at McAlester for the term of 2 years and 6 months and to pay a fine of $200.
From the judgment, an appeal was perfected by filing in this court, on October 7, 1924, a petition in error with a partial transcript of the record proper, duly certified by the court clerk of said district court.
The defendant is not represented in this court, and no brief in support of the assignments of error has been filed.
We have examined the information, the instructions of the court, and the judgment and sentence, and we have discovered no error which will warrant a reversal of the judgment.
The judgment of the lower court is therefore affirmed.
BESSEY, P.J., and EDWARDS, J., concur.